DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 01 July 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 contains limitations directed to a main ROM and a sub ROM that are configured to store data corresponding to an address output from a microcontroller.  A ROM is a read-only-memory.  A limitation that states data is stored is interpreted as executing a write operation, as that is how data would be stored on a memory.  However, since the memories claimed are read-only-memories, it is not clear how this would function.  A read-only-memory, by definition, can only be read, not written.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEN (U.S. Patent Application Publication #2021/0034291) in view of HSU (U.S. Patent Application Publication #2019/0146872).

1. SHEN discloses A memory device including a plurality of memory cells (see [0028]: system can include many types of memory devices, such as a DRAM, which would have memory cells, or a SSD which also has memory cells), the memory device comprising: a command interface logic configured to encode a command received from an outside of the memory device to generate an encoding signal (see [0030]: command received from host and converted into operations to achieve the desired result); a multi-microcontroller circuit including a main microcontroller (see [0029]: memory system controller, which can be a microcontroller, and contains multiple parts) and a sub microcontroller (see [0032]: write handling component, which is a subset of the memory system controller) configured to output a setting signal for performing an operation on the plurality of memory cells based on the encoding signal (see [0032]: write handling component implements the write operation on the memory cells, the write operation would have been received from the host); and a read only memory configured to output ROM data corresponding to a ROM address output from the multi- microcontroller circuit (see [0029]: the processor, which is part of the memory controller, can access data needed for its operation from an embedded ROM, anytime a memory is accessed an address would need to be supplied to read the necessary data), wherein the sub microcontroller is configured to receive a micro out signal output from (see [0033]-[0034]: output of value generator or counter that determines the write operation mode that the write handling unit will operate) and simultaneously operate with the main microcontroller, during an operation of the main microcontroller (see HSU below).
SHEN fails to disclose simultaneously operate with the main microcontroller, during an operation of the main microcontroller.
HSU discloses simultaneously operate with the main microcontroller, during an operation of the main microcontroller (see [0009], [0011]: the memory controller can include multiple sub-circuits for carrying out the various operations of the memory system, the sub-circuits allow for parallel processing during operations of the system).  SHEN also discloses that the memory controller is responsible for multiple operations within the memory system (see SHEN [0030]).  Implementing a controller with multiple sub-circuits for parallel processing can assist in achieving optimal performance, with minimal side effects (see [0012]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SHEN to allow the microcontrollers to operate simultaneously, as disclosed by HSU.  One or ordinary skill in the art would have been motivated to make such a modification as parallel operation of the memory controller components can achieve optimal operation of the memory system, as taught by HSU.  SHEN and HSU are analogous references as they are both directed to managing the functionality of a memory controller.

Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest a main and sub microcontroller accessing a main and sub ROM, respectively, based on receiving an outside signal and encoding said outside signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136